UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-7990


KEITH D. GOODMAN,

                Plaintiff - Appellant,

          v.

GENE M. JOHNSON; HAROLD W. CLARKE; JOHN JABE; A. DAVID
ROBINSON;   FRED  SHILLING;   KIM RUNION; J. LAFOON; Q.
BIRCHETTE; G. F. SIVELS; CASSANDRA TAYLOR; C. MAYES; C.
BAILEY; HARVARD STEPHENS, Doctor,

                Defendants - Appellees,

          and

G. ROBINSON; ELTON BROWN,      Doctor;   KRYM;   SPRUILL,   Doctor;
PRISON HEALTH SERVICES,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:11-cv-00079-GBL-IDD)


Submitted:   April 29, 2013                      Decided:   May 3, 2013


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.
Keith D. Goodman, Appellant Pro Se.   Christopher Davies Supino,
OFFICE OF THE ATTORNEY GENERAL,        Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Keith D. Goodman appeals the district court’s orders

dismissing and granting summary judgment to the defendants on

his claims alleging deliberate indifference to his medical needs

and violations of the Americans with Disabilities Act, 42 U.S.C.

§§ 12101-12213 (2006) (“ADA”).               Generally, Goodman’s claims stem

from the Virginia Department of Corrections’ (“VDOC”) refusal to

provide   him     with   contact      lenses,    instead        of    eyeglasses,    to

correct     his   impaired       vision.         Goodman        alleges    that     his

eyeglasses cause him severe headaches and that prison officials

have failed to adequately respond to his complaints due to their

misapplication of a VDOC policy that restricts prisoners from

receiving     contact      lenses      absent      a    doctor’s         prescription

(“contacts policy”).            We affirm in part, vacate in part, and

remand.

I.   Deliberate indifference

            To     succeed       on    his     claims      of        constitutionally

inadequate medical care, Goodman was required to allege acts or

omissions    on   the    part    of   prison    officials       harmful    enough    to

constitute deliberate indifference to his serious medical needs.

Estelle v. Gamble, 429 U.S. 97, 106 (1976).                      Meeting this high

standard requires a showing that “the defendants actually knew

of and disregarded a substantial risk of serious injury . . . or

that they actually knew of and ignored a . . . serious need for

                                         3
medical care.”          Young v. City of Mt. Ranier, 238 F.3d 567, 575

(4th Cir. 2001).

      a. Dismissals for failure to state a claim

             Assuming without deciding that Goodman suffers from a

sufficiently          serious     medical      need,       we   consider         first    the

district court’s dismissal of Goodman’s claims under 28 U.S.C.

§ 1915A(b)(1) (2006) and Fed. R. Civ. P. 12(b)(6).                               Our review

is de novo, and a complaint should not be dismissed for failure

to   state   a    claim     unless,      “after         accepting     all    well-pleaded

allegations in the plaintiff’s complaint as true and drawing all

reasonable       factual         inferences         from    those      facts        in    the

plaintiff’s favor, it appears certain that the plaintiff cannot

prove any set of facts in support of his claim entitling him to

relief.”     Edwards v. City of Goldsboro, 178 F.3d 231, 244 (4th

Cir. 1999); see Aziz v. Alcolac, Inc., 658 F.3d 388, 391 (4th

Cir. 2011); Slade v. Hampton Rds. Reg’l Jail, 407 F.3d 243, 248

(4th Cir. 2005).

             1. Dr. Krym, Dr. Elton Brown, and Dr. Spruill

             Liberally      construing            the    allegations        in    Goodman’s

complaint,       we    conclude     that      the       district     court       prematurely

dismissed    Goodman’s          claims   of    deliberate       indifference        against

Dr. Krym, Dr. Elton Brown, and Dr. Spruill, each of whom have

treated Goodman’s vision problems.                      As we recently discussed, a

prisoner’s       accusation       that   the      care     he   is   receiving       is   not

                                              4
adequate   to   treat     his   medical       needs    may   support     a    claim   of

deliberate indifference.         De’Lonta v. Johnson, 708 F.3d 520, 526

(4th Cir. 2013) (“[A] prisoner does not enjoy a constitutional

right to the treatment of his or her choice, the treatment a

prison facility does provide must nevertheless be adequate to

address the prisoner’s serious medical need.”).                      Although such

claims may, on closer inspection, amount to nothing more than a

prisoner’s      disagreement      with        his     diagnosis     or       prescribed

treatment, prison doctors violate the Eighth Amendment if they

decline    to   provide    the    level       of    care     they   deem     medically

necessary or fail to adequately address a prisoner’s complaints

that the care he is receiving is not effective.                     See Miltier v.

Beorn, 896 F.2d 848, 853 (4th Cir. 1990) (treating physician may

be deliberately indifferent where he fails to provide level of

care he believes is necessary); Sosebee v. Murphy, 797 F.2d 179,

182 (4th Cir. 1986) (failure to respond to an inmate’s known

medical needs raises an inference of deliberate indifference to

those needs).

            Here, Goodman complains that each of his doctors has

refused to adequately address his complaints that his eyeglasses

cause him headaches, ostensibly due to their reliance on the

contacts policy and the direction of their superiors.                          Because

we find no support for the district court’s conclusion that such

reliance, if true, insulates Goodman’s doctors from liability,

                                          5
we vacate the portion of the district court’s order dismissing

Goodman’s claims against Dr. Krym, Dr. Brown, and Dr. Spruill. *

              2. G. Robinson, C. Mayes, Kimberly Runion, and Prison
              Health Services

               Having    carefully        reviewed        Goodman’s          complaint,    we

conclude that the district court properly found that Goodman

failed to sufficiently allege claims of deliberate indifference

against       G.    Robinson,     C.     Mayes,       Kimberly   Runion,        and   Prison

Health Services (“PHS”).               See Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (complaint must contain “sufficient factual matter,

accepted as true, to state a claim to relief that is plausible

on its face”) (internal quotation marks omitted).

               Disregarding       Goodman’s           conclusory        allegations,       his

complaint failed to allege facts from which one might infer that

G. Robinson, C. Mayes, or Kimberly Runion improperly interfered

with       Goodman’s    receipt     of    contact       lenses     or    was    aware     that

Goodman’s          doctors   were        not        providing    him         with   adequate

treatment.         See Iko v. Shreve, 535 F.3d 225, 242 (4th Cir. 2008)

(“If a prisoner is under the care of medical experts . . ., a

non-medical         prison   official          will    generally        be    justified    in


       *
       By this disposition we make no determination regarding the
underlying merit of Goodman’s claims.    We simply conclude that
Goodman’s complaint raised allegations against his various
doctors sufficient to survive preliminary review under 28 U.S.C.
§ 1915A(b)(1).



                                                6
believing that the prisoner is in capable hands.”).                   Similarly,

assuming without deciding that PHS is properly subject to suit

under 42 U.S.C. § 1983 (2006), Goodman failed to allege facts

sufficient to indicate a likelihood that PHS has an official

policy or custom of contravening the contacts policy and denying

prisoners access to contact lenses in contravention of their

doctors’ recommendation.            See Weller v. Dep’t of Soc. Servs.,

901   F.2d     387,   398   (4th    Cir.       1990)   (allegations   of    conduct

violating official policy are not sufficient to establish that

conduct occurred pursuant to official policy).                  Accordingly, we

affirm the dismissal of Goodman’s claims against G. Robinson,

Mayes, Runion, and PHS.

      b.     Summary judgment

             Turning to Goodman’s challenge to the district court’s

grant of summary judgment to Gene Johnson, Harold Clarke, John

Jabe,   Fred    Schilling,    and    Dr.       Harvard   Stephens   (collectively

“administrative defendants”), our review is de novo.                       Bonds v.

Leavitt, 629 F.3d 369, 380 (4th Cir.), cert. denied, 132 S. Ct.

398 (2011).      Summary judgment is appropriate where “there is no

genuine issue as to any material fact and the movant is entitled

to judgment as a matter of law.”               Fed. R. Civ. P. 56(a).

             “At the summary judgment stage, facts must be viewed

in the light most favorable to the nonmoving party only if there

is a genuine dispute as to those facts.”                   Scott v. Harris, 550

                                           7
U.S.   372,    380      (2007)      (internal        quotation         marks    omitted).      A

district court should grant summary judgment unless a reasonable

jury   could       return      a    verdict      for   the    nonmoving         party    on   the

evidence presented.                Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 249 (1986).               An otherwise properly supported motion for

summary judgment will not be defeated by the existence of any

factual dispute; only disputes over facts that might affect the

outcome of the suit under governing law will properly preclude

summary judgment.              Id. at 248-49.               “Conclusory or speculative

allegations        do    not       suffice,      nor       does    a    mere    scintilla     of

evidence in support of” the nonmoving party’s case.                               Thompson v.

Potomac      Elec.      Power      Co.,    312    F.3d      645,   649    (4th     Cir.    2002)

(internal quotation marks omitted).

              We conclude that the district court did not err in

finding that Goodman failed to produce evidence, sufficient to

survive      summary     judgment,         that      the    administrative        defendants,

either personally or through prison policy, interfered with his

receipt of proper medical care.                      Instead, the materials Goodman

submitted in opposition to summary judgment indicate just the

opposite.      Accordingly, we affirm the grant of summary judgment

in favor of the administrative defendants.

II.    ADA

              We     also   conclude        that       the    district         court    properly

dismissed      Goodman’s           claim   under       the    ADA.        Assuming       Goodman

                                                 8
suffers from a qualifying disability, he failed to allege facts

indicating that, due to his disability, he has been deprived of

benefits for which he was otherwise qualified.                           See Simmons v.

Navajo Cnty., 609 F.3d 1011, 1021-22 (9th Cir. 2010) (prisoner

could   not      establish       violation         of     ADA   where    there      was    no

indication that his disability was a motivating factor in his

exclusion from prison programs and because “[t]he ADA prohibits

discrimination because of disability, not inadequate treatment

for disability”); Fitzgerald v. Corrs. Corp. of Am., 403 F.3d

1134,   1144     (10th        Cir.    2005)     (prisoner       failed       to   establish

violation      of      ADA    based     on     allegation       of    improper      medical

treatment because he would not have been otherwise eligible for

treatment absent his disability).                        Accordingly, we affirm the

dismissal of Goodman’s ADA claim.

III. Appointment of counsel

            Last, Goodman challenges that district court’s denial

of his motion to appoint counsel.                   We, however, find no abuse of

discretion.         Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir.

1984) (refusal to appoint counsel in civil case reviewed for

abuse of discretion), abrogated on other grounds by Mallard v.

U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296 (1989).

            As      the      district   court       explained,       counsel      should   be

appointed in civil cases only under “exceptional circumstances.”

Whisenant,       739      F.2d   at     163.       The    existence     of     exceptional

                                               9
circumstances turns on the complexity of a party’s claims and

his ability to present them.          Id.       Because Goodman’s allegations

do    not   present   unduly   complex         factual   or    legal    issues,    and

Goodman has not evidenced an inability to adequately pursue his

claims,     we   conclude    that   his    motion    to     appoint     counsel    was

properly denied.        For similar reasons, we also deny Goodman’s

pending motion to appoint appellate counsel.

             Based on the foregoing, we vacate the district court’s

dismissal of Goodman’s claims of deliberate indifference against

Dr. Brown, Dr. Spruill, and Dr. Krym and affirm the remainder of

the district court’s judgment.             We remand to the district court

for   further    consideration      consistent       with      this    opinion.      We

dispense     with     oral   argument      because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED IN PART,
                                                                  VACATED IN PART,
                                                                      AND REMANDED




                                          10